Citation Nr: 1626677	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-48 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction over the claims file currently resides with the Columbia, South Carolina RO.

In February 2013, the Veteran and his spouse testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.

In March 2013, the Board considered the appeal and reopened the claims for additional development.  The Board then remanded the appeal in August 2013 to afford the Veteran a videoconference hearing.  In April 2014, the Veteran submitted written correspondence indicating that he did not wish to testify at a Travel Board hearing.  Following VA's request for clarification, his representative indicated via email in November 2014 that the Veteran did not wish to participate in a videoconference hearing.

The issue of entitlement to service connection for a lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's skin disorder first manifested during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for atopic dermatitis have been met.  38 U.S.C.A. § 1110 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for a skin disorder.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The facts of this case may be briefly summarized.  The Veteran reported a skin rash during service in March 1967.  The treatment note indicated that the rash was "getting better."  In a January 1969 questionnaire, when asked if he ever got skin rashes or hives, he answered "Yes."  He first filed a service connection claim for a skin disorder in 1997; the instant claim was filed in August 2009.  Throughout the appeal period, he has reported ongoing skin rashes from service to the present day.  Notably, the Veteran is clearly competent to describe skin symptoms.  38 C.F.R. § 3.159(a)(2).

On VA examination in September 1997, the Veteran reported that he developed a rash and ulceration over the boot top while serving in Vietnam.  This became infected, and he was treated while in Vietnam and then again when he returned, at the Newington Veterans Hospital.  Within a year of his returning, he reported developing a rash over most of his body.  On physical examination, areas of rash on both elbows, left upper arm, hands, knees, shoulder blades, left upper back, the back and sides of both thighs, calves, feet, and lower extremities were noted.  The Veteran was diagnosed with chronic eczema with question of psoriasis.

On VA examination in April 2013, the examiner noted that the Veteran reported rashes all over his arms and legs during service, which did not improve with treatment.  A current diagnosis of atopic dermatitis was also noted.  However, the examiner opined that the two conditions were unrelated.  By way of rationale, the examiner noted that there were no other entries (apart from the March 1967 entry) in the service treatment records indicating skin problems, and the separation examination was normal.  Thus, the March 1967 was likely a "transient" problem and unrelated to the current symptoms.

Also of record is a letter from a private physician dated in March 2013.  In the letter, the physician noted that she "frequently performed physical dermatological exams on [the Veteran], and he has described to me the timeline and history of his chronic symptoms."  She then opined that, in light of the Veteran's reported history, "greater than 50 percent of his signs and symptoms of his chronic dermatitis are related to when he served and was exposed to agent orange while service in Vietnam."

The Board observes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b).

Here, the Veteran first manifested a skin disorder in service, and he has credibly reported suffering from skin rashes since that time.  Although there is no evidence of chloracne or acne-form disease that is presumed to be related to herbicide exposure stemming from the Veteran's service in Vietnam, there is nonetheless continuous evidence of skin problems since service.  The Board acknowledges the VA examiner's negative opinion; however, as the opinion failed to address either the January 1969 report of skin symptoms or the Veteran's lay statements regarding ongoing symptomatology since service, the resulting opinion is of little probative weight.  In light of the above, the Board finds that the pertinent evidence of record is at least in relative equipoise on the question of whether the Veteran's current atopic dermatitis first manifested in service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current atopic dermatitis first manifested during active service.  Accordingly, the criteria for service connection are met.  38 U.S.C.A. § 1110.


ORDER

The claim of entitlement to service connection for atopic dermatitis is granted.


REMAND

The Veteran contends that his current lower back disorder, to include degenerative lumbar spine disease and recurrent herniated disc with radiculopathy, is related to an in-service back injury.  Service treatment records reveal that he was treated for back pain in August 1967, and was given Robaxin and a heating pad.  He denied back trouble at separation.  In April 2013, a VA physician conducted an examination and determined that it was not at least as likely as not that his current lower back pathology was related to the in-service injury.  In support of this finding, the examiner cited the normal separation examination and concluded that, absent evidence of ongoing treatment, the August 1967 injury was "transient" in nature.

During his hearing, the Veteran and his spouse testified that he had experienced back pain continuously since his discharge from service.  He also testified that he sustained a herniated disc many years after service from using a jackhammer, and had undergone back surgery twice since that time.  (Private medical records document treatment for herniated disc beginning in 1992.)  Following his hearing, the Veteran submitted a note from a private physician dated in February 2013, which stated that the Veteran was under the physician's care for chronic low back pain, spinal stenosis, and lumbago.  The note also stated that, "He has suffered from chronic low back pain since injuries sustained serving in Vietnam in 1967-68.  There is a 70% or better relationship between injuries [and his current] back pain."

In light of the above, the Board finds that an addendum opinion is needed.  As the Veteran's representative noted in his Informal Hearing Presentation, the VA examiner's opinion is inadequate because it fails to discuss the lay statements of the Veteran and his spouse regarding continuity of symptomatology since service.  For its part, the February 2013 private opinion cannot be relied upon to decide the claim, as it lacks a rationale upon which the Board can determine its probative value.  Upon remand, the AOJ should obtain an addendum opinion which takes into account (1) the objective findings; (2) the lay statements of record, particularly the Veteran's contention of back pain since service and his post-service back injuries; and (3) the previously rendered medical opinions.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the April 2013 opinion for an addendum opinion regarding the claim for a lower back disorder.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's lower back disorder, to include degenerative lumbar spine disease and recurrent herniated disc with radiculopathy, was incurred in or otherwise the result of service, to include the August 1967 report of back pain.  The examiner should specifically discuss the objective findings of record, the lay statements of the Veteran and his spouse, and the previous medical opinions of record, including the April 2013 VA opinion and the February 2013 private opinion.  The examiner is requested to review and discuss the significance of the events/injuries described by the Veteran during his February 2013 testimony before the Board and to accept this testimony although not documented in the service treatment records.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


